Citation Nr: 0629865	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
status post bunionectomy with hammertoe resection, right foot 
to include mild pes planus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a higher initial disability rating for 
iatrophic hypothyroidism status post thyroidectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran did not report for hearings dated in September 
2005 and August 2006. 

The Board observes that in the August 2006 appellant brief, 
the veteran's representative raised the issue of service 
connection for a scar, claimed as a residual of the veteran's 
thyroidectomy.  This issue is referred back to the RO for 
development and adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that although 
the veteran was initially informed of the evidence needed to 
complete her claims for sc, following the award of service 
connection, she was not provided with the information 
necessary complete her claim for increased ratings.  to this 
case must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In Dingness, the Court held that should service connection 
be awarded, a schedular or extraschedular disability rating 
will be determined by applying relevant diagnostic codes in 
the rating schedule, found in title 38, Code of Federal 
Regulations, to provide a disability rating from 0% to as 
much as 100% (depending on the disability involved) based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Moreover, 
consistent with the statutory and regulatory history, that 
notice must provide examples of the types of medical and lay 
evidence that the claimant could submit (or ask VA to 
obtain) that are relevant to establishing a disability-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to the 
disability.  The veteran has not been apprised of that 
information.

Service medical records reveal that the veteran underwent a 
chevron bunionectomy and hammertoe correction in April 2003.  
She was service-connected for status post bunionectomy with 
hammertoe resection, right foot to include mild pes planus, 
and assigned a disability rating of 10 percent.  The veteran 
contends a higher initial disability rating is warranted 
because she experiences pain in her right foot on a daily 
basis. 

In her Notice of Disagreement, the veteran indicated she had 
sought treatment from her primary care physician, L.A.H., 
M.D., since her surgery.  The Board observes that the record 
only contains an August 2004 statement from L.A.H., M.D., 
which indicates that the veteran suffers pain on a daily 
basis and has had to alter her lifestyle in order to lesson 
her symptoms.  She also notes that the pain is more likely 
than not related to the development of hammertoes and bunions 
in service.  The Board observes that the claims file does not 
contain any clinical records of L.A.H., M.D., reflecting 
treatment for the veteran's foot disabilities, following 
separation from service.  Regarding her iatrophic 
hypothyroidism status post thyroidectomy, she cannot tolerate 
cold, takes synthyroid, and suffers from constipation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated her for her right foot 
disabilities, or for iatrophic 
hypothyroidism status post thyroidectomy 
since July 2003.  Of particular interest 
are treatment records of L.A.H., M.D. at 
the M.A.C. Hospital.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded VA 
physical examinations to evaluate the 
degree of impairment resulting from the 
right foot and iatrophic hypothyroidism 
status post thyroidectomy.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the physicians for review of the 
case.  A notation to the effect that 
this record review took place should be 
included in the report of the 
physicians.  The claims folder should be 
made available to the physicians for 
review before any examinations.  

Regarding the right foot, the examiner 
is to indicate the number of digit 
affected by hammertoes, and whether 
there is: 
a)	objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and 
use accentuated, indication of 
swelling on use, characteristic 
callosities, or ,
b)	weight-bearing line over or 
medial to great toe, inward 
bowing of the tendo achillis, 
pain on manipulation and use of 
the foot.

Concerning the iatrophic hypothyroidism 
status post thyroidectomy, the examiner 
is to indicate which of the following a), 
b), c), or d),  best describes the degree 
of impairment impairment: 

a)  Cold intolerance, muscular 
weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing 
of thought, depression), bradycardia 
(less than 60 beats per minute), and 
sleepiness
b)  Muscular weakness, mental 
disturbance, and weight gain
c)  Fatigability, constipation, and 
mental sluggishness
d)  Fatigability, or; continuous 
medication required for control
Adequate reasons and bases for any 
opinion rendered are to be included in 
the physicians'findings. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and her representative.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



